Citation Nr: 0416135	
Decision Date: 06/21/04    Archive Date: 06/30/04	

DOCKET NO.  98-07 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied the benefit sought on 
appeal.  The veteran, who had active service from July 1971 
to July 1973, appealed that decision to the BVA, and the case 
was returned to the Board for appellate review.  In March 
2000, the Board returned the case to the RO for additional 
development and the case was subsequently returned to the 
Board.  


REMAND

A preliminary review of the record following a return of the 
case from the RO discloses a need for yet further 
development.  In this regard, in a December 1997 statement 
from the veteran's representative it was indicated that the 
veteran was receiving ongoing readjustment counseling and 
that he was actively involved in treatment at the VA 
outpatient clinic on Causeway Street in Boston, 
Massachusetts.  However, there are no VA outpatient treatment 
records associated with the claims file dated after September 
1997.  Since VA treatment records are considered to be 
evidence that is of record at the time any decision is made, 
those VA treatment records should be obtained and associated 
with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

The Board is also of the opinion that the veteran should be 
afforded a VA examination in order to determine the nature 
and etiology of any psychiatric disorder that may be present, 
including the presence of absence of PTSD.  In this regard, 
the Board acknowledges that the March 2003 Remand conditioned 
the performance of a VA examination on verification of 
stressful incidents reported by the veteran.  While the RO 
was unable to verify stressful incidents reported by the 
veteran, and thus did not afford the veteran a VA psychiatric 
examination, the veteran's representative did submit evidence 
with his VA Form 646 (Statement of Accredited Representation 
in Appealed Case) dated in May 2004 which tended to support 
the veteran's reported stressful incidents.  In this regard, 
in the veteran's March 1998 statement, accepted as a Notice 
of Disagreement, he provided the names of two Marines who 
were killed in a helicopter crash and information from the 
veteran's representative indicates that those two individuals 
were killed in a manner similar to that related by the 
veteran.  However, the veteran does not indicate that he 
witnessed the individual's deaths.  The Board further 
observes that the veteran has been diagnosed as having PTSD 
in a December 1997 statement from the Vet Center, but it is 
not clear from that statement what stressful incident was 
relied on in arriving at a diagnosis of PTSD.  Therefore, 
under the facts and circumstances of this case, the Board is 
of the opinion that the veteran should be afforded a VA 
psychiatric examination.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:  

1.  The RO should ensure that the 
notification and assistance requirements 
of the VCAA continue to be satisfied.  
The veteran and his representative should 
be requested to submit any other 
information or evidence in their 
possession that supports the veteran's 
claim and/or request the assistance from 
the RO in obtaining any other information 
or evidence that they believe supports 
the claim.

2.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file records of 
all treatment the veteran has received 
from the Vet Center.  

3.  The RO should obtain and associate 
with the claims file records of 
psychiatric treatment the veteran 
received since September 1997 from the VA 
Outpatient Clinic on Causeway Street in 
Boston, Massachusetts.  

4.  The veteran should be afforded a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorders that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished, but should 
include psychological testing.  Regarding 
the claim for service connection for 
PTSD, the examiner should review 
statements contained in the veteran's 
claims file dated in September 1997, 
November 1997, March 1998 and in the 
veteran's Substantive Appeal dated in May 
1998, as well as medical records dated 
following the veteran's separation from 
service, and offer comments and an 
opinion as to whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.  The examiner should 
comment on the sufficiency of the 
stressful incidents the veteran has 
reported to support a diagnosis of PTSD.  
The examiner should further offer an 
opinion as to whether any other currently 
diagnosed psychiatric disorder, for 
example a panic disorder, is in any way 
related to the veteran's period of 
service.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



